Exhibit 10.1

RETIREMENT AGREEMENT AND GENERAL RELEASE

This RETIREMENT AGREMEENT AND GENERAL RELEASE (“Agreement”) is made and entered
into by and among Forrest Lee Champion, III (“Champion”) and Carmike Cinemas,
Inc. (the “Company”).

W I T N E S S E T H

WHEREAS, Champion is employed with the Company as its Senior Vice President,
General Counsel and Secretary;

WHEREAS, Champion will retire from his employment with the Company and all
offices he holds with the Company and its subsidiaries and affiliates effective
July 15, 2011 (the “Retirement Date”);

WHEREAS, the Company has agreed to provide Champion with certain benefits to
which he would not otherwise be entitled, as provided in this Agreement; and

WHEREAS, Champion and the Releasees (as defined below) want to settle fully and
finally all differences, disputes and potential disputes between them arising
out of Champion’s employment and retirement from the Company as set forth below;

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:

1. Retirement. Champion agrees that he will continue to use his full business
time and best efforts to fulfill all his duties and responsibilities as the
Senior Vice President, General Counsel and Secretary of the Company through the
Retirement Date. Champion will retire and his employment with the Company and
any of its subsidiaries and affiliates will cease effective as of the end of the
business day on the Retirement Date.

2. Consideration. Provided that Champion satisfies the conditions of this
Agreement (including, without limitation, Sections 6, 7, 8 and 9 below), the
Company will provide Champion the following consideration (the “Consideration”):

A. The Company agrees to pay Champion Five Hundred Seventy Thousand Dollars
($570,000) (the “Retirement Payment”), subject to applicable withholdings and
other amounts required by law to be withheld. The Retirement Payment will be
payable as follows: (i) One Hundred Forty Two Thousand Five Hundred Dollars
($142,500) on January 16, 2012 and (ii) Twenty Three Thousand Seven Hundred
Fifty Dollars ($23,750) per month for each of the eighteen (18) consecutive
calendar months beginning February 15, 2012.

B. Welfare Benefits. For the period that is 24 calendar months following the
Retirement Date, Champion shall continue to be eligible to purchase
substantially the same health, dental and vision care coverage and life
insurance coverage as Champion was provided under the Company’s employee benefit
plans, policies and practices on the day before Champion’s employment
terminated; provided, however, Champion shall pay



--------------------------------------------------------------------------------

100% of the cost of such coverage. The Company shall reimburse Champion for the
difference between the cost of the coverage to Champion and the premium that an
active employee would pay for the same coverage (“Company’s cost of coverage”)
as soon as practical after Champion pays such cost. Further, if the Company
cannot make such coverage available to Champion under the Company’s employee
benefit plans, policies or programs, either (i) the Company shall make such
coverage and benefits available to Champion outside such plans, policies and
programs at no additional expense or tax liability to Champion (with Champion
paying 100% of the cost of such coverage and any tax liability and the Company
reimbursing Champion an amount equal to Company’s cost of coverage (as described
above) and such tax liability as soon as practical after Champion pays such
costs) or (ii) the Company shall reimburse Champion for Champion’s cost to
purchase substantially similar coverage and benefits and for any tax liability
for such reimbursements. Champion at the end of such 24 month period shall have
the right to elect healthcare continuation coverage under § 4980B of the
Internal Revenue Code of 1986, as amended, and the corresponding provisions of
the Employee Retirement Income Security Act of 1974, as amended, as if his
employment had terminated at the end of such period. The reimbursements called
for under this 2.B. during the first 6 months after the Retirement Date shall be
accumulated and paid to Champion on January 16, 2012. In addition, to the extent
that any reimbursement under this 2.B. provides for a “deferral of compensation”
within the meaning of § 409A of the Code, (i) the amount eligible for
reimbursement in one calendar year may not affect the amount eligible for
reimbursement or in-kind benefit in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), (ii) the right to reimbursement is
not subject to liquidation or exchange for another benefit, and (iii) subject to
any shorter time periods provided herein, any such reimbursement of an expense
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred.

C. Long-term Incentive Compensation. All stock options (“Options”) granted to
Champion by the Company shall (notwithstanding the terms under which such
Options were granted) become fully vested and exercisable on the Retirement Date
and shall (notwithstanding the terms under which such Options were granted)
remain exercisable for ninety (90) days, or if less, for the remaining term of
each such Option, subject to the same terms and conditions as if Champion had
been employed by the Company for such term or such period (other than any term
or condition which gives the Company the right to cancel any such Option.) Any
restrictions on any outstanding shares of Company restricted stock held by
Champion shall (notwithstanding the terms under which such grant was made)
expire on the Retirement Date and Champion’s right to such stock shall be
nonforfeitable; provided, however, for the avoidance of doubt, the performance
shares contemplated as part of the Company’s 2011 long-term incentive program
will not vest and will be forfeited on the Retirement Date in accordance with
their terms.

D. Acknowledgements. Champion acknowledges and agrees that the Consideration
encompasses and is in lieu of and in full satisfaction of any and all other
payments which Champion is owed, is potentially owed, or claims to be owed to
him by

 

-2-



--------------------------------------------------------------------------------

the Company, regardless of where arising (except for any benefits owed, under
the written terms of the Company’s benefit plans, through the Retirement Date or
as otherwise specifically stated herein, base salary accrued through the
Retirement Date, expenses incurred but unpaid up to the Retirement Date that are
reimbursable in accordance with Company policy, rights to indemnification that
Champion may have under the Company’s certificate of incorporation, bylaws, and
any Indemnification Agreement between the Company and Champion, and any coverage
that Champion may have under any liability policy covering officers and
directors) as of the Retirement Date including, without limitation, any other
salary, severance, benefits, bonuses, deferred compensation, incentive
compensation, equity compensation, vacation pay, pay, sick pay or other paid
time off. For the avoidance of doubt, there shall be no benefits paid by the
Company of any sort with respect to any of the Consideration and the Company
shall have no further obligations under the Separation Agreement, dated May 18,
2007, as amended, between the Company and Champion, which the parties agree is
terminated as of the date hereof.

3. Release and Covenant Not to Sue.

A. General Release. As a material inducement of the Company to enter into this
Agreement, Champion hereby irrevocably and unconditionally releases, acquits,
and forever discharges the Company and the Company’s former and current
employees, partners, members, managers, supervisors, attorneys, investors,
agents, officers, directors, and affiliates, including parent companies,
subsidiaries, benefit plans and divisions (collectively, with the Company, the
“Releasees”), (except as to the Consideration and any benefits owed, under the
written terms of the Company’s benefit plans, through the Retirement Date or as
otherwise specifically stated herein, base salary accrued through the Retirement
Date, expenses incurred but unpaid up to the Retirement Date that are
reimbursable in accordance with Company policy, rights to indemnification that
Champion may have under the Company’s certificate of incorporation, bylaws, and
any Indemnification Agreement between the Company and Champion, and any coverage
that Champion may have under any liability policy covering officers and
directors) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected, fixed or contingent, including, but not
limited to, any claims for compensatory damages, special damages, punitive
damages, or any other form of compensation from the Releasees or any of them, or
based upon any contract, covenant of good faith and fair dealing, or any tort,
or any federal, state, or other governmental statute, regulation, ordinance or
common law, including, without limitation claims for unpaid wages, vacation pay,
or other fringe benefits; breach of any covenant of good faith and fair dealing;
breach of an express or implied contract; violation of any other legal,
equitable or contractual duty arising under the laws of any state or locality,
or the laws of the United States, including, without limitation, Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. 42 U.S.C. §
1981; Executive Order 11246, 30 Fed. Reg. 12319; 42 U.S.C. § 1985(3); the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701, et seq.; the Americans
with Disabilities Act, 42 U.S.C. § 12101, et seq.; the Family and Medical Leave
Act, 29

 

-3-



--------------------------------------------------------------------------------

U.S.C. § 2601, et seq.; the Employment Retirement Income Security Act of 1974,
as amended, 29 U.S.C. § 1001, et seq.; the Fair Labor Standards Act, 29 U.S.C. §
201, et seq.; and the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A, et seq.,
which Champion now has, owns or holds, or claims to have, own or hold, which
Champion at any time heretofore had, owned or held, or claimed to have, against
each or any of the Releasees, including claims arising under any other agreement
or plan whatsoever, whether oral or written, with respect to matters up to the
time Champion signs this Agreement. Champion represents, acknowledges and agrees
that he has been provided with all leave to which he may have been entitled
under the Family and Medical Leave Act. Champion hereby covenants and agrees, to
the fullest extent permitted by law, not to sue, file any grievance, complaint
or arbitration, commence, or permit to be commenced or filed, any litigation,
administrative charge, or other proceeding against any of the Releasees as
described herein, with respect to any matter whatsoever, including, but not
limited to, any matter arising from or relating to the terms and conditions of
his employment with the Company, the termination of his employment with the
Company, and any other actions taken by the Company concerning Champion up to
the time of the Effective Date, except as otherwise provided in this
Section 3(A).

B. Release of Claims under the ADEA. In addition to the foregoing, Champion
hereby knowingly and voluntarily releases and discharges the Releasees,
collectively, separately and severally, from and for any and all liability,
claims, allegations, and causes of action arising under the Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), which he and/or his heirs,
administrators, executors, personal representatives, beneficiaries, and assigns
may have or claim to have against the Releasees. Notwithstanding any other
provision or section of this Agreement, Champion does not hereby waive any
rights or claims under the ADEA that may arise after the date on which the
Agreement is signed by him.

Champion hereby acknowledges and represents that (i) he has been given a period
of at least twenty-one (21) days to consider the terms of this Agreement,
(ii) the Company has advised (or hereby advises) Champion in writing to consult
with an attorney prior to executing this Agreement, and (iii) Champion has
received valuable and good consideration to which he is otherwise not entitled
in exchange for his execution of this Agreement. Champion and the Company
acknowledge and agree that any revisions made to this Agreement after it was
initially delivered to Champion were either not material or were requested by
Champion, and expressly agree that such changes do not re-start the 21-day
consideration period described above.

The parties hereby acknowledge this Agreement shall not become effective or
enforceable until the eighth (8th) day after it is executed by Champion (the
“Effective Date”) and that Champion may revoke this Agreement at any time before
the Effective Date.

In the event Champion revokes, he shall notify the Company in writing to its
designated agent for this purpose no later than the last day of the revocation
period. Such notice shall be delivered to the Company by national overnight
delivery service such as Federal Express or United Parcel Service, the receipt
of which shall be tracked by the delivery service, and addressed as follows:

 

-4-



--------------------------------------------------------------------------------

Carmike Cinemas, Inc.

1301 First Avenue

Columbus, Georgia 31901

Attn: Chief Executive Officer

4. Denial of Liability or Wrongful Conduct. This Agreement shall not in any way
be construed as an admission by the Company that it has acted wrongfully in any
way.

5. No Pending Claims. Champion represents that he has not filed, nor assigned to
others the right to file, nor are there pending any complaints, charges or
lawsuits against the Releasees with any governmental agency or any court, and
that Champion shall not file any claims against the Releasees with any
governmental agency or any court at any time hereafter for actions taken up to
and including the Effective Date with respect to matters released by this
Agreement. Champion agrees that he will not seek or be entitled to any personal
or representative monetary recovery in any proceeding of any nature arising out
of any of the matters released above.

6. Non-Disparagement. Except as otherwise required by law, Champion acknowledges
and agrees that, for a period beginning upon execution of this Agreement and for
three (3) years following the Retirement Date, he shall not make any statement,
written or verbal, to any person or entity, including in any forum or media, or
take any action, in disparagement of the Company or any of the other Releasees,
including, but not limited to, negative references to the Company’s or a
Releasee’s services, policy, partners, directors, officers, managers, members,
or employees, or take any other action that may disparage the Company or a
Releasee to the general public and/or the Company’s or Releasee’s employees,
clients, suppliers, and/or business partners. The Company agrees that it shall
direct the members of its Board of Directors and its executive officers (each as
of the Effective Date of this Agreement) that they shall not for a period of
three (3) years following the Retirement Date make any statement, written or
verbal, to any person or entity, including in any forum or media, or take any
action, in disparagement of Champion, including, but not limited to, negative
references to Champion’s services, or take any other action that may disparage
Champion to the general public or his future employer, clients, suppliers,
and/or business partners.

7. Nondisclosure and Non-Solicitation.

A. No Solicitation of Suppliers or Vendors. Champion will not, during the period
commencing on the date hereof and ending on July 15, 2013 (the “Restricted
Period”), for purposes of competing with the Company in the business of
operating movie theatres and related concessions, solicit or attempt to solicit,
directly or by assisting others, any business or services from any other person
or entity that directly or indirectly provides goods or services to the Company,
including the provision of movies, popcorn or other concession stand products,
or the equipment to show movies and prepare popcorn and other concession stand
products, and with whom Champion had material contact at any time during
Champion’s employment.

B. Anti-pirating of Employees. Champion will not during the Restricted Period
solicit or attempt to solicit on Champion’s own behalf or on behalf of any other
person, firm or corporation that engages, directly or indirectly, in exhibiting
motion

 

-5-



--------------------------------------------------------------------------------

pictures, any person who was employed by the Company in an executive,
managerial, or supervisory capacity during the term of Champion’s employment by
the Company, with whom Champion had material contact during the two (2) year
immediately prior to the Retirement Date (whether or not such employee would
commit a breach of contract), and who has not ceased to be employed by the
Company for a period of at least six (6) months.

C. Trade Secrets and Confidential or Proprietary Information. Champion agrees to
and shall hold in confidence all Trade Secrets and all Confidential or
Proprietary Information (each as defined below) and will not, either directly or
indirectly, use, sell, lend, lease, distribute, license, give, transfer, assign,
show, disclose, disseminate, reproduce, copy, appropriate, or otherwise
communicate any Trade Secrets or Confidential or Proprietary Information to any
person or entity, without the prior written consent of the Company. Champion’s
obligation of non-disclosure as set forth herein shall continue for so long as
such item continues to constitute a Trade Secret or Confidential or Proprietary
Information. Nothing contained in this Agreement is intended to, or should be
interpreted as, diminishing in any way the Company’s rights and remedies under
the common law or applicable statutes regarding the protection of trade secrets.

D. Reasonable and Necessary Restrictions. Champion acknowledges that the
restrictions, prohibitions and other provisions set forth in this Agreement,
including without limitation the Restricted Period, are reasonable, fair and
equitable in scope, terms and duration; are necessary to protect the legitimate
business interests of the Company; and are a material inducement to the Company
to enter into this Agreement. Champion covenants that Champion will not
challenge the enforceability of this Agreement nor will Champion raise any
equitable defense to its enforcement. In the event that any of the covenants in
Sections 7A, 7B or 7C are found by a court of competent jurisdiction or
arbitrator to be overly broad or otherwise unenforceable as written, the parties
request the court to modify or reform any such covenant to allow it to be
enforced to the maximum extent permitted by law and to enforce the covenant as
so modified or reformed.

E. Specific Performance. The provisions of Section 7 shall survive the
termination of this Agreement for any reason. Champion acknowledges that the
obligations undertaken by him pursuant to this Agreement are unique and that the
Company likely will have no adequate remedy at law if Champion shall fail to
perform any of Champion’s obligations under this Agreement, and Champion
therefore confirms that the Company’s right to specific performance of the terms
of this Agreement is essential to protect the rights and interests of Champion.
Accordingly, in addition to any other remedies that the Company may have at law
or in equity, the Company will have the right to have all obligations,
covenants, agreements and other provisions of this Agreement specifically
performed by Champion, and the Company will have the right to obtain preliminary
and permanent injunctive relief in court to secure specific performance and to
prevent a breach or contemplated breach of this Agreement by Champion, and
Champion submits to the jurisdiction of the courts of the State of Georgia for
this purpose.

 

-6-



--------------------------------------------------------------------------------

F. Confidential or Proprietary Information. The term “Confidential or
Proprietary Information” for purposes of this Agreement shall mean any secret,
confidential, or proprietary data or other information relating to the business
of the Company (other than Trade Secrets, as defined below) that is or has been
disclosed to Champion or of which Champion became aware as a consequence of or
through Champion’s relationship with the Company and which has value to the
Company, and is not generally known to the Company’s competitors, including but
not limited to methods of operation, names of customers, price lists, financial
information and projections, route books, personnel data, and similar
information. Confidential or Proprietary Information shall not include any data
or information that has been voluntarily disclosed to the public by the Company
(except where such public disclosure has been made by Champion without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.

G. Trade Secret. The term “Trade Secret” for purposes of this Agreement shall
mean information protectable as a trade secret under applicable law, including,
without limitation, and without regard to form: technical or non-technical data,
a formula, a pattern, a compilation, a program, a device, a method, a technique,
a drawing, a process, financial data, financial plans, product plans, or a list
of actual or potential customers or suppliers which is not commonly known by or
available to the public and which information derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy. For purposes of this Agreement,
the term Trade Secret shall not include data or information that has been
voluntarily disclosed to the public by the Company (except where such public
disclosure has been made by Champion without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.

8. Cooperation. Champion acknowledges and agrees that he will reasonably
cooperate with the Company in any pending or future matters, including without
limitation any litigation, investigation, or other dispute, in which Champion,
by virtue of Champion’s employment with the Company, has relevant knowledge or
information, without any further compensation other than what is provided in
this Agreement.

9. Return of Company Property. On or prior to the Retirement Date, Champion will
return to the Company all of the Company’s property, including, but not limited
to, keys, passcards, credit cards, computers and related equipment, cell phones,
vendor or customer lists, rolodexes, tapes, software, computer files, marketing
and sales materials, and any other record, data, document or piece of equipment
belonging to the Company; provided, however that Champion shall (i) be entitled
to retain his Apple iPhone and iPad but the Company shall not be obligated to
pay the service fee for such devices after the Retirement Date and (ii) purchase
the Lexus LS460 provided by the Company for Champion on January 16, 2012 for a
purchase price equal to the net book value of such automobile on such date.
Champion agrees not to retain any copies of the Company’s property, including
any copies existing in electronic form, which are in Champion’s possession or
control. Champion acknowledges that he has not and will not destroy,

 

-7-



--------------------------------------------------------------------------------

delete, or alter any Company property without the Company’s written consent.
This Section shall not be construed to relate to any of Champion’s personal
information which may be stored on the Company’s computer that he used before
the Retirement Date or personal information that he had at the Company’s offices
before the Retirement Date.

10. Modification. No provision of this Agreement may be changed, altered,
modified or waived except in writing signed by Champion and an authorized
representative of the Company’s Board of Directors, which writing shall
specifically reference this Agreement and the provisions which the parties
intend to waive or modify.

11. Voluntary Agreement/Consultation with Counsel. Champion acknowledges the
following: (a) he has read and fully understands the terms of this Agreement;
(b) he has agreed to this Agreement knowingly and voluntarily and was not
subjected to any undue influence in agreeing to its terms; (c) has been (or is
hereby) advised by the Company in writing that he may discuss this Agreement
with his personal attorney, and has had an opportunity to do so; and (d) has
been given a reasonable time (of at least 21 days) to consider whether he should
enter into this Agreement.

12. Attorneys’ Fees and Costs. If either party brings a claim released or waived
by or otherwise relating to this Agreement, or breaches any provision hereof,
such party will pay the attorneys’ fees and costs incurred by the prevailing
party, in addition to any other damages or relief an arbitrator or court may
award.

13. Entire Agreement. Except as expressly provided herein, this Agreement
constitutes and contains the entire agreement and final understanding concerning
Champion’s relationship with the Company and the other subject matters addressed
herein between the parties, and supersedes and replaces all prior negotiations
and all other agreements proposed or otherwise, whether written or oral,
concerning the subject matter hereof. Any representation, promise or agreement
not specifically included in this Agreement shall not be binding upon or
enforceable against either party. Notwithstanding the foregoing, any
Indemnification Agreement between the Company and Champion, shall survive in
accordance with its terms.

14. Applicable Law. This Agreement has been entered into in and shall be
governed by and construed under the laws of the State of Georgia,
notwithstanding its provisions governing choice of law. Champion acknowledges
and agrees that he was employed by the Company in Georgia. Subject to Section 19
below, any action to enforce any provision of this Agreement shall be brought
exclusively in the appropriate state or federal court in the State of Georgia.

15. Severability. The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable. This Agreement shall survive the termination of any
arrangements contained herein.

16. Headings and Captions. The headings and captions used in this Agreement are
for convenience of reference only, and shall in no way define, limit, expand or
otherwise affect the meaning or construction of any provision of this Agreement.

 

-8-



--------------------------------------------------------------------------------

17. Construction. In the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

18. Injunctive Relief/Obligations. Champion acknowledges and agrees that the
remedy at law for any breach of Sections 6, 7, 8 or 9 hereof will be inadequate
and that in the event of such breach, the Company and/or the Releasees will
suffer irreparable damage. Accordingly, in addition to all other remedies
available, the Company and any other adversely affected Releasee will therefore
be entitled, in aid of any arbitration conducted pursuant to Section 19 hereof,
to temporary, preliminary or permanent injunctive relief from a court enjoining
said breach or threatened breach without having to post a bond or other
security. The existence of any claim, demand, action or cause of action of
Champion against any Releasee shall not constitute a defense to the enforcement
by the Company or any Releasee of any of the covenants or agreements herein. The
existence of any claim, demand, action or cause of action of the Company or any
Releasee shall not constitute a defense to the enforcement by Champion of any of
the covenants or agreements herein.

19. Arbitration. Except as provided in Section 18 and below, any disputes or
claims of any kind or nature, including the arbitrability of claims under this
Agreement, between Champion and the Company for any reason whatsoever, shall be
settled by final and binding arbitration in Atlanta, Georgia under the Federal
Arbitration Act. Prior to filing a demand for arbitration, the party seeking
arbitration shall serve upon the other party written notice of an intent to
arbitrate hereunder listing the claims to be arbitrated. Thereafter, the parties
shall, for a period of two weeks, first attempt in good faith to resolve any
such claim through informal negotiation. If the claim is not resolved, the
arbitration shall be administered by an arbitration agency mutually agreeable to
Champion and the Company, before an arbitrator mutually agreeable to Champion
and the Company. Should the Company and Champion be unable to mutually agree
upon an arbitration agency or an arbitrator within four weeks of either party’s
written notice of intent to arbitrate hereunder, or within two weeks from the
time any court or other judicial body orders arbitration, the arbitration shall
be administered by the American Arbitration Association before an arbitrator
mutually agreeable to Champion and the Company. If Champion and the Company are
thereafter unable to agree upon an arbitrator, the arbitrator shall be selected
in accordance with the rules of the American Arbitration Association.

Upon the request of either party, the arbitrator’s award shall include findings
of fact and conclusions of law. Discovery in the arbitration by or to each party
shall presumptively be limited to five depositions (including experts),
twenty-five interrogatories (including subparts), and thirty document requests
(including subparts). In considering the relevancy, materiality, and
admissibility of evidence, the arbitrator shall take into account, among other
things, applicable principles of legal privilege, including the attorney-client
privilege, the work product doctrine, the self-evaluative privilege, and
appropriate protection of the Company’s Trade Secrets, personnel records, and
other Confidential Information or proprietary information. Any arbitration of
any claim by Champion pursuant to this Agreement may not be joined or
consolidated with any other arbitration(s) against the Company, including
through any class arbitration. Notwithstanding any other provision of this
Agreement, the Company may seek temporary, preliminary, or permanent injunctive
relief against Champion at any time without resort to

 

-9-



--------------------------------------------------------------------------------

arbitration. If any provision of this Section is found to be invalid or
unenforceable, such provision shall be severed or modified as necessary to
permit this Section to be upheld and enforced to the maximum extent permitted by
law.

20. Notice. All notices or other communications which are required or permitted
hereunder shall be in writing and sufficient if delivered personally or sent by
registered or certified mail, postage prepaid, return receipt requested, or sent
by overnight courier, addressed as follows:

 

To the Company:    Carmike Cinemas, Inc.    1301 First Avenue    Columbus,
Georgia 31901    Attn: General Counsel With a copy to:    Alan J. Prince, Esq.
   King & Spalding LLP    1180 Peachtree Street    Atlanta, Georgia 30309-3521
To Champion:    Mr. Forrest Lee Champion, III    550 Hopkins Road    Pine
Mountain, Georgia 31822

21. 409A. The parties to this Agreement intend that all payments and benefits
under this Agreement be exempt from or comply with section 409A of the Internal
Revenue Code of 1986, as amended.

CHAMPION ATTESTS THAT HE HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS THAT
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS THAT CHAMPION
MAY HAVE AGAINST THE COMPANY.

 

 

/s/ Forrest Lee Champion III

   

June 1, 2011

  Forrest Lee Champion, III     Date   CARMIKE CINEMAS, INC.       By:  

/s/ S. David Passman III

   

June 1, 2011

    S. David Passman, III     Date    

President and

Chief Executive Officer

   

 

-10-